UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2011 Date of reporting period:	July 1, 2010 — June 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Value Fund Annual report 6 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 21 Financial statements 22 Federal tax information 52 Shareholder meeting results 53 About the Trustees 54 Officers 56 Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. While Putnam’s investment team believes the downgrade will have limited immediate impact on the real economy, it is important to recognize that market volatility has risen in the near term. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that many investment opportunities still exist today, and that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in thisenvironment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A value approach to international investing Just as free trade has opened the U.S. economy to world imports in recent years, the world has also become more available to U.S. investors. New markets for equity investing were established as communist economies transitioned to capitalism, and investor-friendly reforms helped give investors greater transparency and sound legal footing. Investing in companies located in different economic systems may provide your portfolio with valuable diversification, particularly during a downturn in the U.S. economy. International economies generally follow a different business cycle than that of the United States and may be growing while the U.S. economy is sluggish. Investing in securities denominated in foreign currencies provides further diversification. While the euro, the yen, and other currencies fluctuate in value, the fund can benefit when these currencies strengthen against the U.S. dollar. Since 1996, Putnam International Value Fund has sought to benefit from positive changes taking place in companies outside the United States by investing mainly in stocks of large and midsize companies. The fund’s manager looks for financially strong companies that appear to be priced attractively and poised to experience positive changes. The fund’s goal is to identify companies that are undertaking new business strategies to compete in a dynamic global economy, or companies that are the beneficiaries of change, such as industry deregulation, privatization, corporate restructuring, andmergers. To gather information about this wide variety of companies and markets, the manager is supported by Putnam analysts based in Boston, London, and Singapore. In all decisions, the manager is guided by Putnam’s risk controls, which call for regular review of fund holdings and the discipline to sell stocks when they reach what is considered their true worth. The fund seeks to combine the potential benefits of international investing with a value-driven approach so that it may successfully serve as the international portion of a broadly diversified portfolio. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. Value stocks may fail to rebound, and the market may not favor value-style investing. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the fund’s manager seeks stocks that are believed to be underpriced by the market. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to be attractive. Areas of focus include: Quality The manager considers high-quality characteristics such as solid management and sound business models that create strong cash flows. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the company’s growth potential. Cash flow The manager examines each company’s financials, particularly the amount of cash a company generates relative to the earnings that it reports, and targets those companies believed to offer attractive and sustainable cash flow. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. Putnam Management has recently undertaken a review of the fund’s benchmark. Effective July 1, 2011, following shareholder approval, the MSCI EAFE Value Index (ND) replaced the S&P Developed Ex-U.S. LargeMidCap Value Index as the benchmark for this fund. The MSCI EAFE Value Index (ND) is more widely recognized and provides greater product clarity for shareholders and financial intermediaries who provide ongoing services toshareholders. 4 Interview with your fund’s portfolio manager Darren A. Jaroch, CFA How did Putnam International Value Fundperform for the fiscal year ended June30, 2011? It was a very rewarding year for the fund, both on an absolute basis and relative to its benchmarks and peer group. This outperformance was due, in part, to effective stock picking in economically sensitive sectors and a more defensive, underweight exposure to financials in the more troubled countries in Europe. Given our bottom-up growth at a reasonable price stock selection process, the fund held a slightly overweight position in materials and industrials, and a considerable overweight in consumer discretionary — positions that all performed very well given the pro-growthrally. Do you use derivatives in the fund, and how have you used them? We use currency forwards to hedge portions of our foreign currency exposures. The currency forwards allow us to pursue strategies that can help protect the fund from adverse movements in exchange rates. What fueled the international markets’ robust gains? Bolstered by favorable economic data and healthy corporate profits, investor sentiment improved in the fourth quarter of 2010. Given their attractive valuations, stock prices of cyclical or riskier investments that had lagged in the months leading up to the rally climbed sharply. However, by the spring of 2011, several developments tempered investors’ spirits and created greater uncertainty: Europe’s sovereign debt issues; the crisis in Japan; the uprisings in the Middle East and North Africa; and rising commodity prices, which raised inflationary concerns most notably in China. In the closing months, international stocks lost some ground as a result, but still posted This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 6/30/11. See pages 4 and 11–13 for additional fund performance information. Indexdescriptions can be found on page 15. 5 strong gains for the reporting period given their strong tailwinds. Which holdings contributed positively to performance during the period? The fund’s top performer was Germany’s largest cable operator, Kabel Deutschland . The company offers TV, broadband Internet, and fixed-line services as well as mobile services. We remain optimistic about the company, and the sector in general, given their ability to increase revenues with new offerings going forward, which can drive prices higher on a relatively fixed-cost base. Teck Resources , the diversified mining, mineral processing, and metallurgical company headquartered in Canada, also contributed strongly to performance results. Demand for commodities skyrocketed during the period due to consumption in China while production has remained capacity strained, putting current coal and copper producers on strong footing. This holding was sold prior to the end of the period to lock in profits. In the cyclical consumer discretionary sector, automobile manufacturers were strong performers, with Fiat , Nissan Motor , and Porsche ranking among the fund’s top contributors. Well-known for its auto business, Italy-based conglomerate Fiat also operates an underappreciated group of industrial assets — namely, agricultural and construction equipment and commercial vehicles (trucks) — that were mispriced, in our opinion. Investors came to realize this, and the stock rallied off depressed levels. In the case of Nissan, auto production in the sector had fallen so dramatically during the recession and inventories were so depleted that even a mild recovery in demand produced a quicker rebound than investors anticipated. In addition, Nissan was a direct beneficiary Country allocations are shown as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 of the huge auto demand from China’s burgeoning middle class. Porsche’s stock price spiked in response to the company’s plans to merge with Volkswagen [VW]. Porsche is currently the parent company, but the combination would position VW as the world’s largest automaker, surpassing Toyota. Which investments detracted from results? Pandora , the Danish jewelry retailer, was the fund’s biggest detractor. We bought the stock in an initial public offering in September2010, and it performed well until the company fell short of earnings expectations this past spring. Investors sold down the stock on sales weakness in Australia and Europe and higher silver and gold prices. We think the stock’s enthusiastic reception may have superficially inflated expectations, but believe that expectations for the company are recalibrating to fall more in line with corporate fundamentals. Nintendo , manufacturer of the Wii game console and DS interactive portable game station, also lagged. A slate of disappointments, including the company’s delay in introducing the new generation of its 3-D handheld devices in the fall of 2010, meant that it missed the important holiday sales season cycle. Japan’s March 2011 earthquake and tsunami, which generally depressed Japanese stocks, also contributed to disappointing performance. However, with This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 6/30/11. Short-term holdings are excluded. Holdings will vary over time. 7 the advent of new products coming on line, we remain positive on the company. How concerned are you about recent developments in the European sovereign debt crisis? We are watching the situation closely. Developments in the more troubled sovereign debt markets took a significant turn in recent months, increasing the chance that the crisis could more significantly affect financial markets. Greece’s finances have deteriorated, and it has become necessary for Greece to seek more funding from the rest of Europe and the International Monetary Fund [IMF]. However, questions about the terms of the funding — the amount, what Greece will have to do to “earn” it, and whether the private sector will be asked to contribute in some way — have framed the debate. During May, there was a fairly open clash between the European Central Bank [ECB], which wants no restructuring, and some European politicians, who believe the private sector must contribute to a solution by accepting some type of restructuring. In early June, Germany indicated that it would be willing to extend new financial aid to Greece only on terms that would likely cause a destabilizing event in the financial markets. On June 13, Standard & Poor’s downgraded Greek sovereign debt to CCC, the lowest of any sovereign debt rating in the world. Just before the close of the reporting period, Greece’s Parliament voted in favor of an austerity plan required by the country’s foreign lenders before they would provide a financial rescue plan to avert a debt crisis. The austerity plan demanded tax increases, wage cuts, and privatizations as a prerequisite to unlock the next installment of financial aid This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 that is necessary for Greece to meet its debt obligations and avoid default. Political and financial tensions across Europe remain high as economies stagnate and governments cut spending. In this environment, our strategy has been to minimize the fund’s vulnerability to sovereign debt-related risk. This has meant holding a below-benchmark weighting in European banks and other businesses most vulnerable to the crisis and emphasizing companies deriving organic growth from their business models in northern Europe, Germany, and France. Starting July 1, 2011, the fund has a newbenchmark. What are the reasons for this change? The benchmark for the fund changed from the S&P Developed Ex-U.S. LargeMidCap Value Index to the MSCI EAFE Value Index (ND) with the start of the new fiscal year. Putnam Management has recently reviewed the fund’s benchmark and determined that the new index is more widely recognized, provides greater product clarity for shareholders and financial intermediaries who provide ongoing services to shareholders, and is more in line with the benchmarks used by funds in its Lipper peer group.* What is your outlook for international markets, and how have you positioned the fund for that view? We think that we will continue to see a bifurcated Europe, with Northern Europe experiencing strong macroeconomic and corporate performance while the peripheral countries struggle in the face of sovereign risk. China has continued to raise interest rates to cool its economy, the world’s fastest-growing economy, and the market seems to have moved from the fear of runaway inflation to the real possibility of a “hard landing” in terms of economic growth. Both of these situations could add to volatility in the comingquarters. Strong corporate fundamentals and a continuation of the extraordinarily easy monetary conditions in the developed world should lead to more improvement in macroeconomic data in the second half of 2011. As the recovery broadens and growth becomes less scarce, we will continue to focus on stocks that maintain positive earnings momentum at reasonable valuations. Thank you, Darren, for your time and insights today. * Going forward, the fund will use the MSCI EAFE Value Index (ND) for comparative purposes when presenting fund performance information and for purposes of calculating prospectively, under the fund’s management contract, which was recently approved by shareholders, any performance-based adjustment to the fund’s management fee. The views expressed in this report are exclusively those of Putnam Management, and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Darren A. Jaroch has a B.A. from Hartwick College. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1996. 9 IN THE NEWS Europe’s long-standing sovereign debt crisis entered a critical phase in recent weeks, with a fiscal reckoning in Greece and evidence that the contagion may be spreading to several peripheral eurozone nations. In June, Greece, under pressure from the European Union and the International Monetary Fund, adopted deep budget and spending cuts to prevent default on its massive national debt. Italy, meanwhile, teetered on the edge of the debt crisis, forcing government leaders to move quickly to pass deficit-reducing measures. In July, bond yields on government debt in Spain also hit their highest level in 14 years, with rising concerns of the debt contagion spreading to that country. In Ireland, Moody’s Investors Service downgraded the nation’s foreign and local-currency government bond ratings to “junk” status after speculation that a second EU/IMF bailout may be needed. Ireland became the third European country — after Greece and Portugal — to receive Moody’s downgrade to “below investment grade.” 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended June 30, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 6/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (8/1/96) (8/1/96) (2/1/99) (8/1/96) (12/1/03) (10/2/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.41% 5.99% 5.60% 5.60% 5.63% 5.63% 5.87% 5.62% 6.14% 6.62% 10 years 59.44 50.32 47.69 47.69 48.01 48.01 51.58 46.27 55.46 63.99 Annual average 4.78 4.16 3.98 3.98 4.00 4.00 4.25 3.88 4.51 5.07 5 years –3.78 –9.30 –7.40 –8.83 –7.31 –7.31 –6.15 –9.41 –5.02 –2.56 Annual average –0.77 –1.93 –1.53 –1.83 –1.51 –1.51 –1.26 –1.96 –1.02 –0.52 3 years –13.10 –18.12 –15.09 –17.62 –14.98 –14.98 –14.43 –17.42 –13.81 –12.45 Annual average –4.57 –6.45 –5.31 –6.26 –5.27 –5.27 –5.06 –6.18 –4.83 –4.34 1 year 35.44 27.67 34.31 29.31 34.31 33.31 34.63 29.85 35.00 35.66 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after CDSC reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class C, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 11 Comparative index returns For periods ended 6/30/11 Lipper International MSCI EAFE S&P Developed Ex-U.S. Large-Cap Value Funds Value Index (ND) LargeMidCap Value Index category average* Annual average (life of fund) 6.09% 6.99% 6.67% 10 years 78.33 106.11 76.59 Annual average 5.96 7.50 5.71 5 years 1.80 15.13 0.54 Annual average 0.36 2.86 0.04 3 years –5.12 –0.23 –9.55 Annual average –1.74 –0.08 –3.37 1 year 29.35 30.86 30.60 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Putnam Management has recently undertaken a review of the fund’s benchmark. The MSCI EAFE Value Index (ND) replaces the S&P Developed Ex-U.S. LargeMidCap Value Index as the primary benchmark for this fund because, in Putnam Management’s opinion, the MSCI EAFE Value Index (ND) is more widely recognized and provides greater product clarity for shareholders and financial intermediaries who provide ongoing services to shareholders. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 6/30/11, there were 110, 103, 81, 54, and 24 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $14,769 and $14,801, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,627 after sales charge. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,546 and $16,399, respectively. 12 Fund price and distribution information For the 12-month period ended 6/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.133 $0.043 $0.056 $0.083 $0.115 $0.159 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 6/30/10 $7.88 $8.36 $7.77 $7.81 $7.88 $8.17 $7.78 $7.91 6/30/11 10.53 11.17 10.39 10.43 10.52 10.90 10.38 10.56 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Before-sales-charge share value for class A and M shares does not take into account any sales charge levied at the time of purchase. After-sales-charge share value is calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 6/30/10* 1.45% 2.20% 2.20% 1.95% 1.70% 1.20% Annualized expense ratio for the six-month period ended 6/30/11†‡ 1.34% 2.09% 2.09% 1.84% 1.59% 1.09% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.07% in annualized performance fees for the six months ended 6/30/11. 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from January 1, 2011, to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.84 $10.65 $10.65 $9.39 $8.12 $5.57 Ending value (after expenses) $1,059.40 $1,055.80 $1,055.70 $1,057.30 $1,059.10 $1,061.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended June 30, 2011, use the following calculation method. To find the value of your investment on January 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.71 $10.44 $10.44 $9.20 $7.95 $5.46 Ending value (after expenses) $1,018.15 $1,014.43 $1,014.43 $1,015.67 $1,016.91 $1,019.39 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Value Index (ND) is an unmanaged index which measures the performance of equity securities representing the value style in countries within Europe, Australasia and the Far East. S&P Developed Ex-U.S. LargeMidCap Value Index is an unmanaged index of mostly large- and some small-cap stocks from developed countries, excluding the United States, chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in thecontext.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. 16 Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s new management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2010. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ 17 decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of 18 the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper International Large-Cap Value Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 3rd Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2010, there were 115, 99 and 70 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the five-year period ended December 31, 2010 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over this period was due in significant part to the fund’s particularly weak performance in 2007, 2008, and 2009. They noted Putnam Management’s view that performance in 2007 and 2008 suffered because the portfolio managers’ investment process at the time did not adequately address the economic conditions presented by the financial crisis that began in the third quarter of 2007, while relative performance in 2009 suffered as a result of the fund’s defensive positioning going into the market rally that began in March 2009. They considered steps that Putnam Management had taken to support improved performance, noting in particular that, in late 2009, a new portfolio manager had taken sole responsibility for managing the fund’s investments and that, since then, the fund’s relative performance had improved to the first quartile. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These 19 changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equity research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of June 30, 2011, Putnam employees had approximately $371,000,000 and the Trustees had approximately $70,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam International Value Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam International Value Fund (the “fund”) at June 30, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at June 30, 2011 by correspondence with the custodian, brokers, and transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts August 9, 2011 23 The fund’s portfolio 6/30/11 COMMON STOCKS (97.6%)* Shares Value Aerospace and defense (0.5%) Cobham PLC (United Kingdom) 423,565 $1,440,116 Air freight and logistics (0.8%) Deutsche Post AG (Germany) 123,687 2,379,615 Automobiles (5.3%) Bayerische Motoren Werke (BMW) AG (Germany) 35,422 3,539,088 Fiat SpA (Italy) 172,467 1,895,696 Nissan Motor Co., Ltd. (Japan) 615,700 6,465,979 Porsche Automobil Holding SE (Preference) (Germany) 36,488 2,898,038 Beverages (1.4%) Anheuser-Busch InBev NV (Belgium) 67,641 3,928,591 Capital markets (0.5%) Macquarie Group, Ltd. (Australia) 40,645 1,369,252 Chemicals (5.1%) Arkema (France) 17,463 1,800,043 BASF SE (Germany) 58,788 5,767,789 JSR Corp. (Japan) 94,000 1,824,577 Nitto Denko Corp. (Japan) 30,200 1,534,701 Syngenta AG (Switzerland) † 7,740 2,614,236 Uralkali (Russia) † Δ 77,791 700,897 Commercial banks (12.4%) Banco Bradesco SA ADR (Brazil) 122,015 2,500,087 Banco Santander Central Hispano SA (Spain) 156,869 1,813,763 Barclays PLC (United Kingdom) 913,466 3,764,063 BNP Paribas SA (France) 57,604 4,452,212 China Construction Bank Corp. (China) 2,452,000 2,040,778 DBS Group Holdings, Ltd. (Singapore) 178,000 2,132,241 DnB NOR ASA (Norway) 140,810 1,967,669 HSBC Holdings PLC (London Exchange) (United Kingdom) 536,019 5,326,127 Industrial and Commercial Bank of China, Ltd. (China) † 2,048,000 1,568,080 Mitsubishi UFJ Financial Group, Inc. (Japan) 642,900 3,131,174 National Bank of Canada (Canada) 35,520 2,883,477 Shinhan Financial Group Co., Ltd. (South Korea) 33,940 1,621,164 Societe Generale SA (France) 28,572 1,697,630 Commercial services and supplies (0.7%) Edenred (France) 61,928 1,891,906 Computers and peripherals (1.1%) Asustek Computer, Inc. (Taiwan) † 326,000 3,246,498 Construction and engineering (2.1%) Carillion PLC (United Kingdom) 427,465 2,583,246 Vinci SA (France) 50,157 3,216,812 24 COMMON STOCKS (97.6%)* cont. Shares Value Construction materials (1.5%) BBMG Corp. (China) 765,000 $1,147,827 China Shanshui Cement Group, Ltd. (China) 1,428,000 1,659,789 HeidelbergCement AG (Germany) 23,270 1,487,519 Diversified financial services (2.1%) ING Groep NV GDR (Netherlands) † 195,831 2,413,819 ORIX Corp. (Japan) 35,420 3,447,154 Diversified telecommunication services (2.5%) BCE, Inc. (Canada) 88,093 3,457,711 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 75,800 3,687,412 Electric utilities (0.8%) Fortum OYJ (Finland) 78,267 2,269,465 Electrical equipment (1.8%) LS Corp. (South Korea) 14,525 1,503,907 Mitsubishi Electric Corp. (Japan) 317,000 3,683,132 Electronic equipment, instruments, and components (1.6%) Kyocera Corp. (Japan) 17,100 1,740,313 LG Display Co., Ltd. (South Korea) 96,830 2,694,227 Energy equipment and services (0.5%) Technip SA (France) 11,968 1,284,722 Food and staples retail (0.7%) Lawson, Inc. (Japan) 35,800 1,881,039 Food products (3.2%) Ajinomoto Co., Inc. (Japan) 262,000 3,116,961 Kerry Group PLC Class A (Ireland) 62,722 2,596,929 Suedzucker AG (Germany) 76,809 2,732,962 Zhongpin, Inc. (China) † S 44,000 461,120 Gas utilities (0.7%) Tokyo Gas Co., Ltd. (Japan) 466,000 2,108,940 Health-care equipment and supplies (0.7%) BioMerieux (France) 17,498 2,034,093 Hotels, restaurants, and leisure (0.5%) TUI Travel PLC (United Kingdom) 391,673 1,412,239 Household durables (0.8%) Persimmon PLC (United Kingdom) 286,459 2,219,942 Household products (1.9%) Henkel AG & Co. KGaA (Germany) 36,811 2,558,632 Reckitt Benckiser Group PLC (United Kingdom) 53,000 2,929,518 25 COMMON STOCKS (97.6%)* cont. Shares Value Independent power producers and energy traders (1.1%) China WindPower Group, Ltd. (China) † 9,200,000 $805,725 Electric Power Development Co. (Japan) 52,700 1,424,031 International Power PLC (United Kingdom) 177,821 919,170 Industrial conglomerates (2.0%) LG Corp. (South Korea) 20,723 1,567,521 Siemens AG (Germany) 29,802 4,097,908 Insurance (6.9%) ACE, Ltd. 57,386 3,777,147 Allianz SE (Germany) 36,389 5,089,773 AXA SA (France) 236,510 5,381,276 Prudential PLC (United Kingdom) 311,441 3,603,048 SCOR (France) 54,046 1,538,106 Leisure equipment and products (0.4%) Altek Corp. (Taiwan) 829,418 1,209,082 Machinery (1.7%) Fiat Industrial SpA (Italy) † 126,916 1,640,111 Invensys PLC (United Kingdom) 307,851 1,592,294 Metso Corp. OYJ (Finland) 25,223 1,434,555 Media (2.7%) Kabel Deutschland Holding AG (Germany) † 44,607 2,746,222 Virgin Media, Inc. (United Kingdom) 62,600 1,873,618 WPP PLC (Ireland) 235,590 2,952,659 Metals and mining (2.1%) Rio Tinto PLC (United Kingdom) 44,924 3,241,417 Xstrata PLC (United Kingdom) 126,047 2,777,731 Multiline retail (0.9%) Myer Holdings, Ltd. (Australia) 307,111 871,447 PPR SA (France) 9,504 1,694,617 Multi-utilities (2.7%) Atco, Ltd. Class I (Canada) 44,400 2,878,593 Centrica PLC (United Kingdom) 532,924 2,768,425 GDF Suez (France) 49,514 1,814,254 Office electronics (0.7%) Canon, Inc. (Japan) 42,000 2,003,718 Oil, gas, and consumable fuels (10.7%) BG Group PLC (United Kingdom) 106,892 2,428,602 BP PLC (United Kingdom) 704,841 5,194,388 Inpex Corp. (Japan) 216 1,595,363 Nexen, Inc. (Canada) 92,515 2,087,360 Petroleo Brasileiro SA ADR (Brazil) 35,500 1,202,030 Royal Dutch Shell PLC Class B (United Kingdom) 256,675 9,172,341 26 COMMON STOCKS (97.6%)* cont. Shares Value Oil, gas, and consumable fuels cont. Statoil ASA (Norway) 101,582 $2,578,506 Total SA (France) 98,561 5,707,252 Pharmaceuticals (6.4%) Astellas Pharma, Inc. (Japan) 55,600 2,150,832 Mitsubishi Tanabe Pharma (Japan) 86,900 1,458,662 Novartis AG (Switzerland) 131,003 8,029,342 Sanofi (France) 54,859 4,416,090 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 39,100 1,885,402 Real estate investment trusts (REITs) (1.0%) CFS Retail Property Trust (Australia) R 841,295 1,642,326 Dexus Property Group (Australia) 1,297,177 1,228,016 Real estate management and development (1.8%) Henderson Land Development Co., Ltd. (Hong Kong) 219,000 1,416,896 Mitsubishi Estate Co., Ltd. (Japan) 107,000 1,879,185 Soho China, Ltd. (China) 2,067,500 1,854,332 Semiconductors and semiconductor equipment (0.7%) Rohm Co., Ltd. (Japan) 34,100 1,954,666 Software (0.5%) Nintendo Co., Ltd. (Japan) 7,800 1,469,541 Specialty retail (0.3%) JB Hi-Fi, Ltd. (Australia) S 49,559 911,795 Textiles, apparel, and luxury goods (0.6%) Pandora A/S (Denmark) S 53,868 1,694,599 Tobacco (0.7%) Japan Tobacco, Inc. (Japan) 501 1,934,315 Trading companies and distributors (1.6%) Mitsui & Co., Ltd. (Japan) 253,000 4,377,057 Wireless telecommunication services (2.9%) China Mobile, Ltd. (China) 161,500 1,502,700 NTT DoCoMo, Inc. (Japan) 668 1,192,192 Vodafone Group PLC (United Kingdom) 2,031,224 5,395,013 Total common stocks (cost $236,295,931) 27 SHORT-TERM INVESTMENTS (3.0%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% d 2,847,051 $2,847,051 SSgA Prime Money Market Fund 0.08% i P 180,000 180,000 Putnam Money Market Liquidity Fund 0.04% e 4,644,901 4,644,901 U.S. Treasury Bills with effective yields of 0.109%, February 9, 2012 ## $141,000 140,904 U.S. Treasury Bills with effective yields ranging from 0.116% to 0.141%, November 17, 2011 ## 419,000 418,792 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.109%, July 28, 2011 171,000 170,973 Total short-term investments (cost $8,402,621) TOTAL INVESTMENTS Total investments (cost $244,698,552) Key to holding’s abbreviations ADR American Depository Receipts GDR Global Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2010 through June 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $281,226,100. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. Δ Forward commitment, in part or in entirety (Note 1). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reportingperiod. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $152,777 to cover certain derivatives contracts. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. 28 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of PortfolioValue): United Kingdom 20.9% Belgium 1.4% Japan 19.3 Brazil 1.3 France 13.2 Finland 1.3 Germany 11.9 Italy 1.3 Canada 4.0 Netherlands 0.9 China 3.9 Singapore 0.8 Switzerland 3.8 Israel 0.7 United States 3.3 Denmark 0.6 South Korea 2.6 Spain 0.6 Australia 2.2 Hong Kong 0.5 Ireland 2.0 Other 0.3 Norway 1.6 Total 100.0% Taiwan 1.6 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $627,458,758) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 8/17/11 $11,836,274 $11,541,523 $294,751 Australian Dollar Buy 7/21/11 12,659,371 12,561,192 98,179 Australian Dollar Sell 7/21/11 12,659,371 12,357,877 (301,494) Canadian Dollar Buy 8/17/11 5,077,741 4,959,648 118,093 Canadian Dollar Buy 7/21/11 6,224,610 6,154,454 70,156 Canadian Dollar Sell 7/21/11 6,224,610 6,089,463 (135,147) Euro Sell 8/17/11 545,876 534,832 (11,044) Euro Buy 7/21/11 1,065,875 1,051,917 13,958 Euro Sell 7/21/11 1,065,875 1,054,011 (11,864) Norwegian Krone Buy 8/17/11 1,142,295 1,125,215 17,080 Norwegian Krone Buy 7/21/11 1,144,245 1,142,907 1,338 Norwegian Krone Sell 7/21/11 1,144,245 1,127,375 (16,870) British Pound Sell 8/17/11 3,125,989 3,109,631 (16,358) British Pound Buy 7/21/11 3,127,023 3,110,507 16,516 British Pound Sell 7/21/11 3,127,023 3,190,703 63,680 Swedish Krona Buy 8/17/11 5,006,459 4,907,327 99,132 Swedish Krona Buy 7/21/11 5,014,329 5,087,977 (73,648) Swedish Krona Sell 7/21/11 5,014,329 4,913,566 (100,763) Swiss Franc Buy 8/17/11 2,813,905 2,825,096 (11,191) Swiss Franc Buy 7/21/11 2,813,452 2,808,431 5,021 Swiss Franc Sell 7/21/11 2,813,452 2,824,134 10,682 Barclays Bank PLC Australian Dollar Sell 8/17/11 171,500 167,249 (4,251) Australian Dollar Buy 7/21/11 172,088 167,819 4,269 Australian Dollar Sell 7/21/11 172,088 171,117 (971) Canadian Dollar Buy 8/17/11 1,884,028 1,840,043 43,985 29 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $627,458,758) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Canadian Dollar Buy 7/21/11 $1,885,299 $1,864,662 $20,637 Canadian Dollar Sell 7/21/11 1,885,299 1,841,236 (44,063) Euro Sell 8/17/11 1,620,225 1,589,116 (31,109) Euro Buy 7/21/11 1,621,454 1,590,334 31,120 Euro Sell 7/21/11 1,621,454 1,612,019 (9,435) Hong Kong Dollar Buy 8/17/11 865,275 864,816 459 Hong Kong Dollar Sell 8/17/11 1,101,957 1,101,429 (528) Hong Kong Dollar Buy 7/21/11 1,101,776 1,101,259 517 Hong Kong Dollar Sell 7/21/11 1,101,776 1,102,448 672 Japanese Yen Sell 8/17/11 4,053,103 4,031,280 (21,823) Japanese Yen Buy 7/21/11 4,052,534 4,030,682 21,852 Japanese Yen Sell 7/21/11 4,052,534 4,030,682 (21,852) British Pound Sell 8/17/11 1,505,100 1,496,474 (8,626) British Pound Buy 7/21/11 1,505,598 1,496,896 8,702 British Pound Sell 7/21/11 1,505,598 1,536,493 30,895 Swiss Franc Sell 8/17/11 309,389 310,640 1,251 Swiss Franc Buy 7/21/11 735,439 736,052 (613) Swiss Franc Sell 7/21/11 735,440 731,286 (4,154) Citibank, N.A. Danish Krone Buy 7/21/11 2,030,335 2,042,376 (12,041) Danish Krone Sell 7/21/11 1,267,449 1,276,796 9,347 Euro Sell 8/17/11 18,631,574 18,276,028 (355,546) Euro Buy 7/21/11 18,645,703 18,290,416 355,287 Euro Sell 7/21/11 18,645,703 18,535,667 (110,036) Hong Kong Dollar Buy 8/17/11 107,236 107,169 67 Hong Kong Dollar Buy 7/21/11 2,512,676 2,513,036 (360) Hong Kong Dollar Sell 7/21/11 2,512,676 2,513,991 1,315 Norwegian Krone Buy 8/17/11 1,375,287 1,355,131 20,156 Norwegian Krone Buy 7/21/11 1,377,635 1,376,573 1,062 Norwegian Krone Sell 7/21/11 1,377,636 1,357,747 (19,889) British Pound Sell 8/17/11 356,361 354,574 (1,787) British Pound Buy 7/21/11 356,479 354,663 1,816 British Pound Sell 7/21/11 356,479 363,767 7,288 Singapore Dollar Buy 8/17/11 776,003 775,595 408 Singapore Dollar Sell 7/21/11 775,987 775,507 (480) Singapore Dollar Buy 7/21/11 2,771,523 2,771,048 475 Singapore Dollar Sell 7/21/11 1,995,536 1,991,432 (4,104) Swiss Franc Sell 8/17/11 2,095,727 2,104,452 8,725 Swiss Franc Buy 7/21/11 2,095,390 2,103,597 (8,207) Swiss Franc Sell 7/21/11 2,095,390 2,092,719 (2,671) Credit Suisse AG Australian Dollar Sell 8/17/11 2,639,520 2,571,267 (68,253) Australian Dollar Buy 7/21/11 2,648,577 2,579,652 68,925 Australian Dollar Sell 7/21/11 2,648,578 2,633,323 (15,255) 30 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $627,458,758) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Canadian Dollar Buy 8/17/11 $3,114,301 $3,038,825 $75,476 Canadian Dollar Buy 7/21/11 3,116,403 3,082,828 33,575 Canadian Dollar Sell 7/21/11 3,116,403 3,040,486 (75,917) Euro Sell 8/17/11 5,495,887 5,392,184 (103,703) Euro Buy 7/21/11 5,500,055 5,396,390 103,665 Euro Sell 7/21/11 5,500,055 5,467,180 (32,875) Japanese Yen Buy 8/17/11 839,242 834,912 4,330 Japanese Yen Buy 7/21/11 2,248,328 2,256,961 (8,633) Japanese Yen Sell 7/21/11 2,248,328 2,235,175 (13,153) Norwegian Krone Sell 8/17/11 547,213 539,148 (8,065) Norwegian Krone Buy 7/21/11 548,147 539,996 8,151 Norwegian Krone Sell 7/21/11 548,147 547,735 (412) British Pound Sell 8/17/11 7,945,456 7,903,978 (41,478) British Pound Buy 7/21/11 7,948,085 7,906,105 41,980 British Pound Sell 7/21/11 7,948,085 8,110,066 161,981 Swedish Krona Buy 8/17/11 5,740,245 5,625,277 114,968 Swedish Krona Buy 7/21/11 5,749,268 5,836,147 (86,879) Swedish Krona Sell 7/21/11 5,749,268 5,632,863 (116,405) Swiss Franc Buy 8/17/11 1,389,573 1,394,232 (4,659) Swiss Franc Buy 7/21/11 1,389,349 1,386,836 2,513 Swiss Franc Sell 7/21/11 1,389,349 1,393,791 4,442 Deutsche Bank AG Australian Dollar Sell 8/17/11 4,083,023 3,969,486 (113,537) Australian Dollar Buy 7/21/11 4,097,033 3,982,762 114,271 Australian Dollar Sell 7/21/11 4,097,033 4,072,671 (24,362) Canadian Dollar Buy 8/17/11 1,207,051 1,178,000 29,051 Canadian Dollar Buy 7/21/11 1,207,865 1,194,154 13,711 Canadian Dollar Sell 7/21/11 1,207,865 1,178,680 (29,185) Euro Buy 8/17/11 4,559,312 4,472,841 86,471 Euro Buy 7/21/11 4,562,770 4,535,466 27,304 Euro Sell 7/21/11 4,562,770 4,476,142 (86,628) Swiss Franc Buy 8/17/11 1,288,506 1,293,252 (4,746) Swiss Franc Buy 7/21/11 1,288,299 1,286,489 1,810 Swiss Franc Sell 7/21/11 1,288,299 1,292,881 4,582 Goldman Sachs International Australian Dollar Buy 8/17/11 2,510,709 2,447,963 62,746 Australian Dollar Buy 7/21/11 2,519,324 2,503,849 15,475 Australian Dollar Sell 7/21/11 2,519,324 2,456,114 (63,210) Euro Sell 8/17/11 776,612 761,974 (14,638) Euro Buy 7/21/11 777,201 762,552 14,649 Euro Sell 7/21/11 777,201 772,753 (4,448) Japanese Yen Sell 8/17/11 1,161,778 1,155,665 (6,113) Japanese Yen Buy 7/21/11 1,161,615 1,155,494 6,121 Japanese Yen Sell 7/21/11 1,161,615 1,155,066 (6,549) 31 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $627,458,758) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Norwegian Krone Sell 8/17/11 $698,272 $687,630 $(10,642) Norwegian Krone Buy 7/21/11 699,464 688,749 10,715 Norwegian Krone Sell 7/21/11 699,464 698,608 (856) British Pound Sell 8/17/11 2,484,732 2,472,379 (12,353) British Pound Buy 7/21/11 2,485,554 2,473,199 12,355 British Pound Sell 7/21/11 2,485,554 2,536,418 50,864 Swedish Krona Buy 8/17/11 219,389 214,995 4,394 Swedish Krona Buy 7/21/11 219,733 222,909 (3,176) Swedish Krona Sell 7/21/11 219,733 215,294 (4,439) HSBC Bank USA, National Association Australian Dollar Buy 8/17/11 2,626,607 2,563,512 63,095 Australian Dollar Buy 7/21/11 2,635,620 2,616,576 19,044 Australian Dollar Sell 7/21/11 2,635,620 2,571,954 (63,666) Euro Sell 8/17/11 4,696,506 4,608,923 (87,583) Euro Buy 7/21/11 4,700,068 4,612,453 87,615 Euro Sell 7/21/11 4,700,068 4,668,348 (31,720) Hong Kong Dollar Sell 8/17/11 3,071,066 3,069,633 (1,433) Hong Kong Dollar Buy 7/21/11 3,070,562 3,069,120 1,442 Hong Kong Dollar Sell 7/21/11 3,070,562 3,072,514 1,952 Norwegian Krone Buy 8/17/11 714,562 705,004 9,558 Norwegian Krone Buy 7/21/11 715,782 713,767 2,015 Norwegian Krone Sell 7/21/11 715,782 706,172 (9,610) British Pound Buy 8/17/11 1,876,878 1,866,355 10,523 British Pound Buy 7/21/11 1,877,499 1,915,897 (38,398) British Pound Sell 7/21/11 1,877,499 1,866,881 (10,618) Swiss Franc Buy 8/17/11 1,060,661 1,064,879 (4,218) Swiss Franc Buy 7/21/11 1,060,490 1,059,151 1,339 Swiss Franc Sell 7/21/11 1,060,490 1,064,516 4,026 JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/17/11 625,276 609,670 15,606 Australian Dollar Buy 7/21/11 627,421 623,632 3,789 Australian Dollar Sell 7/21/11 627,421 611,680 (15,741) Canadian Dollar Buy 8/17/11 1,142,671 1,115,756 26,915 Canadian Dollar Buy 7/21/11 1,143,442 1,131,158 12,284 Canadian Dollar Sell 7/21/11 1,143,442 1,116,378 (27,064) Euro Sell 8/17/11 1,787,150 1,753,464 (33,686) Euro Buy 7/21/11 1,788,505 1,754,795 33,710 Euro Sell 7/21/11 1,788,505 1,776,632 (11,873) Hong Kong Dollar Sell 8/17/11 1,880,704 1,879,543 (1,161) Hong Kong Dollar Buy 7/21/11 1,880,395 1,879,246 1,149 Hong Kong Dollar Sell 7/21/11 1,880,395 1,881,469 1,074 Japanese Yen Buy 8/17/11 3,049,221 3,032,653 16,568 Japanese Yen Buy 7/21/11 3,048,793 3,032,241 16,552 Japanese Yen Sell 7/21/11 3,048,793 3,032,316 (16,477) 32 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $627,458,758) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Norwegian Krone Sell 8/17/11 $3,165,778 $3,119,182 $(46,596) Norwegian Krone Buy 7/21/11 3,171,184 3,124,031 47,153 Norwegian Krone Sell 7/21/11 3,171,184 3,165,891 (5,293) British Pound Buy 8/17/11 2,793,717 2,779,072 14,645 British Pound Buy 7/21/11 2,794,641 2,850,161 (55,520) British Pound Sell 7/21/11 2,794,641 2,779,881 (14,760) Singapore Dollar Buy 8/17/11 1,910,512 1,908,747 1,765 Singapore Dollar Buy 7/21/11 1,910,474 1,909,524 950 Singapore Dollar Sell 7/21/11 1,910,474 1,908,669 (1,805) Swedish Krona Sell 8/17/11 2,110,619 2,068,699 (41,920) Swedish Krona Buy 7/21/11 2,113,937 2,071,457 42,480 Swedish Krona Sell 7/21/11 2,113,937 2,144,917 30,980 Swiss Franc Buy 8/17/11 628,897 631,153 (2,256) Swiss Franc Buy 7/21/11 628,796 627,919 877 Swiss Franc Sell 7/21/11 628,796 630,957 2,161 Royal Bank of Scotland PLC (The) Australian Dollar Buy 8/17/11 2,330,244 2,266,320 63,924 Australian Dollar Sell 8/17/11 1,155,997 1,124,253 (31,744) Australian Dollar Buy 7/21/11 2,338,240 2,322,152 16,088 Australian Dollar Sell 7/21/11 2,338,240 2,273,460 (64,780) Canadian Dollar Buy 8/17/11 2,051,458 2,001,578 49,880 Canadian Dollar Buy 7/21/11 2,052,842 2,030,028 22,814 Canadian Dollar Sell 7/21/11 2,052,842 2,002,429 (50,413) Euro Buy 8/17/11 201,005 197,282 3,723 Euro Buy 7/21/11 201,158 199,871 1,287 Euro Sell 7/21/11 201,158 197,436 (3,722) Israeli Shekel Buy 7/21/11 776,179 783,365 (7,186) Japanese Yen Buy 8/17/11 8,818,915 8,767,745 51,170 Japanese Yen Buy 7/21/11 8,817,675 8,770,834 46,841 Japanese Yen Sell 7/21/11 8,817,675 8,765,796 (51,879) British Pound Buy 8/17/11 32,601 32,421 180 British Pound Buy 7/21/11 32,612 33,265 (653) British Pound Sell 7/21/11 32,612 32,429 (183) Swedish Krona Sell 8/17/11 783,799 767,926 (15,873) Swedish Krona Buy 7/21/11 785,031 768,958 16,073 Swedish Krona Sell 7/21/11 785,031 796,600 11,569 Swiss Franc Buy 8/17/11 2,384,046 2,393,570 (9,524) Swiss Franc Buy 7/21/11 2,383,662 2,380,426 3,236 Swiss Franc Sell 7/21/11 2,383,662 2,392,712 9,050 State Street Bank and Trust Co. Australian Dollar Buy 8/17/11 1,136,894 1,108,517 28,377 Australian Dollar Buy 7/21/11 1,140,795 1,134,152 6,643 Australian Dollar Sell 7/21/11 1,140,795 1,112,173 (28,622) Canadian Dollar Buy 8/17/11 1,382,982 1,350,637 32,345 33 FORWARD CURRENCY CONTRACTS at 6/30/11 (aggregate face value $627,458,758) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Canadian Dollar Buy 7/21/11 $1,383,915 $1,367,700 $16,215 Canadian Dollar Sell 7/21/11 1,383,915 1,351,570 (32,345) Euro Buy 8/17/11 3,115,438 3,056,072 59,366 Euro Buy 7/21/11 3,117,801 3,099,530 18,271 Euro Sell 7/21/11 3,117,801 3,058,607 (59,194) Israeli Shekel Buy 7/21/11 776,208 782,490 (6,282) UBS AG Australian Dollar Sell 8/17/11 2,732,261 2,664,323 (67,938) Australian Dollar Buy 7/21/11 2,741,636 2,672,849 68,787 Australian Dollar Sell 7/21/11 2,741,636 2,725,589 (16,047) Canadian Dollar Buy 8/17/11 1,181,858 1,154,489 27,369 Canadian Dollar Buy 7/21/11 1,182,656 1,169,891 12,765 Canadian Dollar Sell 7/21/11 1,182,656 1,155,249 (27,407) Euro Buy 8/17/11 5,563,904 5,461,028 102,876 Euro Buy 7/21/11 5,568,124 5,536,300 31,824 Euro Sell 7/21/11 5,568,124 5,465,478 (102,646) Israeli Shekel Sell 7/21/11 1,607,671 1,623,518 15,847 Norwegian Krone Sell 8/17/11 965,846 951,578 (14,268) Norwegian Krone Buy 7/21/11 967,495 953,283 14,212 Norwegian Krone Sell 7/21/11 967,495 965,827 (1,668) British Pound Buy 8/17/11 1,454,512 1,446,938 7,574 British Pound Sell 8/17/11 107,920 107,312 (608) British Pound Buy 7/21/11 1,084,538 1,101,112 (16,574) British Pound Sell 7/21/11 1,084,538 1,106,712 22,174 Swiss Franc Buy 8/17/11 1,234,461 1,239,467 (5,006) Swiss Franc Buy 7/21/11 1,234,263 1,232,631 1,632 Swiss Franc Sell 7/21/11 1,234,263 1,239,097 4,834 Westpac Banking Corp. Australian Dollar Buy 8/17/11 3,463,617 3,373,795 89,822 Australian Dollar Buy 7/21/11 3,475,501 3,452,855 22,646 Australian Dollar Sell 7/21/11 3,475,501 3,385,057 (90,444) Canadian Dollar Buy 8/17/11 986,852 963,774 23,078 Canadian Dollar Buy 7/21/11 987,518 976,924 10,594 Canadian Dollar Sell 7/21/11 987,518 964,340 (23,178) Euro Buy 8/17/11 4,006,765 3,931,312 75,453 Euro Buy 7/21/11 4,009,804 3,986,472 23,332 Euro Sell 7/21/11 4,009,804 3,934,227 (75,577) Japanese Yen Sell 8/17/11 13,528,014 13,458,669 (69,345) Japanese Yen Buy 7/21/11 13,526,113 13,456,505 69,608 Japanese Yen Sell 7/21/11 13,526,113 13,449,854 (76,259) British Pound Sell 8/17/11 1,919,436 1,909,906 (9,530) British Pound Buy 7/21/11 1,920,071 1,910,527 9,544 British Pound Sell 7/21/11 1,920,071 1,959,124 39,053 Total 34 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $22,926,718 $9,458,303 $— Consumer staples 15,207,752 6,932,315 — Energy 29,655,201 1,595,363 — Financials 46,208,197 23,330,598 — Health care 16,364,927 3,609,494 — Industrials 20,276,563 11,131,617 — Information technology — 13,108,963 — Materials 18,389,632 6,166,894 — Telecommunication services 8,852,724 6,382,304 — Utilities 10,649,907 4,338,696 — Total common stocks — Short-term investments 4,824,901 3,577,720 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — 270,972 — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 35 Statement of assets and liabilities 6/30/11 ASSETS Investment in securities, at value, including $2,737,438 of securities on loan (Note 1): Unaffiliated issuers (identified cost $237,206,600) $275,496,837 Affiliated issuers (identified cost $7,491,952) (Notes 1 and 6) 7,491,952 Foreign currency (cost $306,644) (Note 1) 306,943 Dividends, interest and other receivables 1,030,488 Foreign tax reclaim 146,497 Receivable for shares of the fund sold 78,695 Receivable for investments sold 200 Receivable for sales of delayed delivery securities (Note 1) 641,182 Unrealized appreciation on forward currency contracts (Note 1) 4,052,759 Total assets LIABILITIES Payable for shares of the fund repurchased 518,951 Payable for compensation of Manager (Note 2) 60,047 Payable for investor servicing fees (Note 2) 66,472 Payable for custodian fees (Note 2) 31,936 Payable for Trustee compensation and expenses (Note 2) 131,381 Payable for administrative services (Note 2) 1,525 Payable for distribution fees (Note 2) 179,731 Payable for postage 36,400 Payable for shareholder reports 12,926 Unrealized depreciation on forward currency contracts (Note 1) 3,781,787 Collateral on securities loaned, at value (Note 1) 2,847,051 Collateral on certain derivative contracts, at value (Note 1) 180,000 Other accrued expenses 171,246 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $545,498,110 Undistributed net investment income (Note 1) 10,454,994 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (313,296,135) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 38,569,131 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 36 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($241,467,421 divided by 22,930,726 shares) $10.53 Offering price per class A share (100/94.25 of $10.53)* $11.17 Net asset value and offering price per class B share ($15,095,932 divided by 1,452,264 shares)** $10.39 Net asset value and offering price per class C share ($11,310,307 divided by 1,084,771 shares)** $10.43 Net asset value and redemption price per class M share ($5,337,411 divided by 507,307 shares) $10.52 Offering price per class M share (100/96.50 of $10.52)* $10.90 Net asset value, offering price and redemption price per class R share ($2,560,036 divided by 246,528 shares) $10.38 Net asset value, offering price and redemption price per class Y share ($5,454,993 divided by 516,577 shares) $10.56 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 37 Statement of operations Year ended 6/30/11 INVESTMENT INCOME Dividends (net of foreign tax of $796,827) $8,148,465 Interest (including interest income of $2,478 from investments in affiliated issuers) (Note 6) 4,938 Securities lending (including interest income of $256,908 from investments in affiliated issuers) (Note 1) 261,822 Total investment income EXPENSES Compensation of Manager (Note 2) 1,920,986 Investor servicing fees (Note 2) 957,641 Custodian fees (Note 2) 58,804 Trustee compensation and expenses (Note 2) 23,644 Administrative services (Note 2) 9,189 Distribution fees — Class A (Note 2) 618,864 Distribution fees — Class B (Note 2) 174,094 Distribution fees — Class C (Note 2) 114,525 Distribution fees — Class M (Note 2) 39,480 Distribution fees — Class R (Note 2) 12,347 Other 363,080 Fees waived and reimbursed by Manager (Note 2) (93,583) Total expenses Expense reduction (Note 2) (38,192) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 31,522,956 Net realized gain on foreign currency transactions (Note 1) 6,396,684 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 75,310 Net unrealized appreciation of investments during the year 43,773,516 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 38 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 6/30/11 Year ended 6/30/10 Operations: Net investment income $4,254,346 $5,918,636 Net realized gain on investments and foreign currency transactions 37,919,640 20,293,932 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 43,848,826 (1,500,378) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,350,667) (979,318) Class B (77,858) — Class C (65,925) — Class M (44,410) — Class R (29,489) (3,524) Class Y (78,471) (30,465) Increase in capital from settlement payments (Note 7) 29,495 356,756 Redemption fees (Note 1) 2,737 4,261 Decrease from capital share transactions (Note 4) (62,121,420) (114,529,466) Total increase (decrease) in net assets NET ASSETS Beginning of year 260,939,296 351,408,862 End of year (including undistributed net investment income of $10,454,994 and $3,268,936, respectively) The accompanying notes are an integral part of these financial statements. 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees b reimbursements end of period asset value (%) c (in thousands) netassets (%) d,e netassets (%) d turnover (%) Class A June 30, 2011 .15 2.63 (.13) — f,g 1.37 1.56 52 June 30, 2010 .16 .07 (.03) — — — .01 h 1.47 1.81 87 June 30, 2009 .18 (4.96) (.12) — — b — .03 i,j 1.34 2.11 92 June 30, 2008 .26 (2.51) (.35) (2.22) — — — 1.30 1.72 65 June 30, 2007 .22 3.90 (.43) (1.13) — — — 1.34 1.37 105 Class B June 30, 2011 .07 2.59 (.04) — f,g 2.12 .72 52 June 30, 2010 .09 .08 — .01 h 2.22 1.00 87 June 30, 2009 .11 (4.84) — .03 i,j 2.09 1.30 92 June 30, 2008 .11 (2.43) (.20) (2.22) — — — 2.05 .77 65 June 30, 2007 .08 3.85 (.30) (1.13) — — — 2.09 .51 105 Class C June 30, 2011 .08 2.60 (.06) — f,g 2.12 .81 52 June 30, 2010 .09 .08 — .01 h 2.22 1.06 87 June 30, 2009 .11 (4.86) (.02) — — b — .03 i,j 2.09 1.37 92 June 30, 2008 .13 (2.47) (.22) (2.22) — — — 2.05 .90 65 June 30, 2007 .09 3.87 (.33) (1.13) — — — 2.09 .60 105 Class M June 30, 2011 .11 2.61 (.08) — f,g 1.87 1.08 52 June 30, 2010 .12 .07 — .01 h 1.97 1.32 87 June 30, 2009 .13 (4.91) (.04) — — b — .03 i,j 1.84 1.59 92 June 30, 2008 .17 (2.47) (.26) (2.22) — — — 1.80 1.17 65 June 30, 2007 .13 3.88 (.35) (1.13) — — — 1.84 .83 105 Class R June 30, 2011 .13 2.59 (.12) — f,g 1.62 1.38 52 June 30, 2010 .14 .06 (.01) — — — .01 h 1.72 1.58 87 June 30, 2009 .17 (4.91) (.11) — — b — .03 i,j 1.59 2.14 92 June 30, 2008 .26 (2.52) (.33) (2.22) — — — 1.55 1.81 65 June 30, 2007 .23 3.82 (.43) (1.13) — — — 1.59 1.46 105 Class Y June 30, 2011 .19 2.62 (.16) — f,g 1.12 1.90 52 June 30, 2010 .16 .10 (.05) — — — .01 h 1.22 1.79 87 June 30, 2009 .22 (5.01) (.16) — — b — .03 i,j 1.09 2.70 92 June 30, 2008 .31 (2.53) (.39) (2.22) — — — 1.05 2.11 65 June 30, 2007 .23 3.95 (.47) (1.13) — — — 1.09 1.46 105 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 40 41 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009 certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. For the period ended June 30, 2011, the amount reflects the waiver, by Putnam Management, of certain proxy related costs. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets June 30, 2011 0.03% June 30, 2010 0.06 June 30, 2009 0.17 June 30, 2008 <0.01 June 30, 2007 0.01 e Includes amounts paid through expense offset and brokerage service arrangements (Note 2). f Reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). g Reflects non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding as of December 21, 2010. h Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to $0.01 per share outstanding as of March 30, 2010. i Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to $0.01 per share outstanding as of May 21, 2009. j Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C and Millennium International Management, LLC, which amounted to $0.02 per share outstanding as of June 23, 2009. The accompanying notes are an integral part of these financial statements. 42 Notes to financial statements 6/30/11 Note 1: Significant accounting policies Putnam International Value Fund (the fund) is a diversified series of Putnam Funds Trust (the trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund invests primarily in common stocks of mid- and large-cap foreign companies that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC., believes to be undervalued. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from July 1, 2010 through June 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 43 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as 44 an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $304,200,000 on forward currency contracts for the reporting period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $19,998 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $161,304 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $163,880. G) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $2,737,438 and the fund received cash collateral of $2,847,051. H) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. I) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. 45 J) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At June 30, 2011, the fund had a capital loss carryover of $305,556,477 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $126,940,889 June 30, 2017 178,615,588 June 30, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. K) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sales transactions, foreign currency gains and losses, nontaxable dividends, unrealized gains and losses on passive foreign investment companies, and foreign tax credits. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $6,578,532 to increase undistributed net investment income and $29,498 to decrease paid-in-capital, with an increase to accumulated net realized losses of $6,549,034. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $40,973,121 Unrealized depreciation (10,422,542) Net unrealized appreciation 30,550,579 Undistributed ordinary income 10,726,357 Capital loss carryforward (305,556,477) Cost for federal income tax purposes L) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end 46 funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion, 0.615% of any excess thereafter. In addition, beginning with the fund’s thirteenth complete calendar month of operation under the management contract (January 2011), the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if the management contract has not yet been effective for thirty-six complete calendar months, the period from the date the management contract became effective to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s class A shares) and the annualized performance of the S&P Developed/Ex-U.S. LargeMidCap Value Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.15%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. For the reporting period ended, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.70% of the fund’s average net assets before a decrease of $106,908 (0.04% of the fund’s average net assets) based on performance. Effective July 1, 2011, the funds performance index has changed to the MSCI EAFE Value Index (Net Dividends). Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.712% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also agreed to reimburse the fund for certain proxy related costs. This amounted to $93,583 for the reporting period. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. 47 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $741 under the expense offset arrangements and by $37,451 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $161, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $17,799 and $435 from the sale of class A and class M shares, respectively, and received $16,201 and $125 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $33 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $146,602,273 and $204,221,664, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 48 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 6/30/11 Year ended 6/30/10 Class A Shares Amount Shares Amount Shares sold 1,312,367 $12,838,392 2,207,210 $19,930,530 Shares issued in connection with reinvestment of distributions 315,680 3,093,667 99,365 916,136 1,628,047 15,932,059 2,306,575 20,846,666 Shares repurchased (6,867,034) (66,922,455) (9,560,235) (85,757,361) Net decrease Year ended 6/30/11 Year ended 6/30/10 Class B Shares Amount Shares Amount Shares sold 81,668 $791,266 152,756 $1,365,473 Shares issued in connection with reinvestment of distributions 7,534 73,229 — — 89,202 864,495 152,756 1,365,473 Shares repurchased (918,153) (8,792,620) (1,547,766) (13,703,076) Net decrease Year ended 6/30/11 Year ended 6/30/10 Class C Shares Amount Shares Amount Shares sold 59,971 $579,546 85,748 $778,583 Shares issued in connection with reinvestment of distributions 5,336 52,031 — — 65,307 631,577 85,748 778,583 Shares repurchased (306,794) (2,939,243) (479,226) (4,234,031) Net decrease Year ended 6/30/11 Year ended 6/30/10 Class M Shares Amount Shares Amount Shares sold 36,051 $359,183 26,719 $240,668 Shares issued in connection with reinvestment of distributions 4,324 42,461 — — 40,375 401,644 26,719 240,668 Shares repurchased (123,117) (1,188,925) (156,254) (1,399,359) Net decrease Year ended 6/30/11 Year ended 6/30/10 Class R Shares Amount Shares Amount Shares sold 75,009 $722,954 97,944 $866,947 Shares issued in connection with reinvestment of distributions 2,975 28,801 373 3,398 77,984 751,755 98,317 870,345 Shares repurchased (79,265) (780,979) (121,968) (1,089,426) Net decrease 49 Year ended 6/30/11 Year ended 6/30/10 Class Y Shares Amount Shares Amount Shares sold 107,623 $1,078,073 385,608 $3,253,109 Shares issued in connection with reinvestment of distributions 7,406 72,723 3,055 28,227 115,029 1,150,796 388,663 3,281,336 Shares repurchased (125,645) (1,229,524) (3,894,390) (35,729,284) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $4,052,759 Payables $3,781,787 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $6,809,086 $6,809,086 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $65,141 $65,141 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $2,478 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $82,690,896 and $78,045,995, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 50 Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $9,571 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 51 Federal tax information (Unaudited) For the period, interest and dividends from foreign countries were $8,860,615 or $0.33 per share (for all classes of shares). Taxes paid to foreign countries were $796,827 $0.03 per share (for all classes of shares). For its tax year ended June 30, 2011, the fund hereby designates 54.75%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the tax year ended June 30, 2011, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $365 of distributions paid as qualifying to be taxed as interest-related dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 52 Shareholder meeting results (Unaudited) June 24, 2011 meeting A proposal to approve a new management contract providing for a change in your fund’s performance index was approved as follows: Votes Votes Broker for against Abstentions non-votes 13,953,842 653,927 589,200 — A proposal to approve an amendment to your fund’s fundamental investment restriction relating to the acquisition of voting securities of any issuer was approved as follows: Votes Votes Broker for against Abstentions non-votes 13,832,543 712,060 652,365 — All tabulations are rounded to the nearest whole number. 53 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from Director of the Adirondack Land Trust and Trustee of the 2005 to 2011, and Nature Conservancy’s Adirondack Chapter. Chair since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 54 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of June 30, 2011, there were 106 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 55 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 56 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 57 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Multi-Cap Growth Fund Putnam Convertible Income-Growth Trust Prior to September 1, 2010, the fund was known as Equity Income Fund Putnam New Opportunities Fund George Putnam Balanced Fund Small Cap Growth Fund Prior to September 30, 2010, the fund was known as Voyager Fund The George Putnam Fund of Boston The Putnam Fund for Growth and Income Blend International Value Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 58 Tax-free income Asset Allocation AMT-Free Municipal Fund Putnam Asset Allocation Funds — portfolios Tax Exempt Income Fund with allocations to stocks, bonds, and Tax Exempt Money Market Fund* money market instruments that are adjusted Tax-Free High Yield Fund dynamically within specified ranges as market conditions change. State tax-free income funds: Arizona, California, Massachusetts, Michigan, Asset Allocation: Balanced Portfolio Minnesota, New Jersey, New York, Ohio, Asset Allocation: Conservative Portfolio and Pennsylvania Asset Allocation: Growth Portfolio Absolute Return Putnam RetirementReady Funds — portfolios Absolute Return 100 Fund with automatically adjusting allocations to Absolute Return 300 Fund stocks, bonds, and money market instruments, Absolute Return 500 Fund becoming more conservative over time. Absolute Return 700 Fund Putnam RetirementReady 2055 Fund Global Sector Putnam RetirementReady 2050 Fund Global Consumer Fund Putnam RetirementReady 2045 Fund Global Energy Fund Putnam RetirementReady 2040 Fund Global Financials Fund Putnam RetirementReady 2035 Fund Global Health Care Fund Putnam RetirementReady 2030 Fund Global Industrials Fund Putnam RetirementReady 2025 Fund Global Natural Resources Fund Putnam RetirementReady 2020 Fund Global Sector Fund Putnam RetirementReady 2015 Fund Global Technology Fund Global Telecommunications Fund Putnam Retirement Income Lifestyle Global Utilities Fund Funds — portfolios with managed allocations to stocks, bonds, and money market investments to generate retirement income. Putnam Retirement Income Lifestyle 1 Prior to June 16, 2011, the fund was known as Putnam RetirementReady Maturity Fund Putnam Retirement Income Lifestyle 2 Putnam Retirement Income Lifestyle 3 Prior to June 16, 2011, the fund was known as Putnam Income Strategies Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 59 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Trustees Beth S. Mazor Putnam Investment Jameson A. Baxter, Chair Vice President Management, LLC Ravi Akhoury One Post Office Square Barbara M. Baumann Robert R. Leveille Boston, MA 02109 Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Investment Sub-Manager John A. Hill Putnam Investments Limited Paul L. Joskow Mark C. Trenchard 57–59 St James’s Street Kenneth R. Leibler Vice President and BSA London, England SW1A 1LD Robert E. Patterson Compliance Officer George Putnam, III Investment Sub-Advisor Robert L. Reynolds Robert T. Burns The Putnam Advisory W. Thomas Stephens Vice President and Company, LLC Chief Legal Officer One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds James P. Pappas President Vice President Marketing Services Putnam Retail Management Jonathan S. Horwitz Judith Cohen One Post Office Square Executive Vice President, Vice President, Clerk and Boston, MA 02109 Principal Executive Officer, Assistant Treasurer Treasurer and Custodian Compliance Liaison Michael Higgins State Street Bank and Vice President, Senior Associate Trust Company Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Legal Counsel Principal Financial Officer Nancy E. Florek Ropes & Gray LLP Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Independent Registered Vice President, Assistant Proxy Manager Public Accounting Firm Treasurer and PricewaterhouseCoopers LLP Principal Accounting Officer Susan G. Malloy Vice President and Assistant Treasurer This report is for the information of shareholders of Putnam International Value Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 60 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
